        Case 5:19-cr-00174-SLP Document 435 Filed 07/28/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                          )
                                                   )
             Plaintiff,                            )
                                                   )
vs.                                                )Case No: CR-19-174
                                                   )
TOMMY NAMMIXAY,                                    )
                                                   )
                                                   )
             Defendant.                            )


       MOTION REQUESTING THE COURT TO SEAL DOCUMENT

      Defendant, Tommy Nammixay, by and through counsel of record Michael S.

Johnson, hereby request the Court to seal document number 428, and in support

thereof states as follows:

1.    Defendant’s application to file under seal, document number 428, filed on

July 22, 2020, contains confidential information which should not be made a part

of the public record.

2.    In addition, defendant requests said motion be sealed.

      WHEREFORE, Defendant respectfully requests that the application to file

under seal be removed from public record.
       Case 5:19-cr-00174-SLP Document 435 Filed 07/28/20 Page 2 of 2




                                     Respectfully submitted,


                                     s/Michael S. Johnson
                                     Michael S. Johnson, OBA #16970
                                     1103 NW 87th
                                     Oklahoma City, Ok 73114
                                     Telephone: (405) 557-7824
                                     Fax: (405) 235-5587
                                     ATTORNEY FOR THE DEFENDANT



                        CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of July 2020, I electronically
transmitted the attached documents to the Clerk of Court using the ECF System for
filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants:

Thomas Synder
Assistant US Attorney


                                            s/Michael S. Johnson
